         Case 1:15-cr-00098-FPG-HKS Document 653 Filed 05/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                                      Case # 18-CR-193-FPG
v.
                                                                      DECISION AND ORDER

NATHANIEL MYERS,


                                                   Defendant.


UNITED STATES OF AMERICA,


                                                                      Case # 15-CR-98-FPG
v.
                                                                      DECISION AND ORDER

NATHANIEL MYERS,


                                                   Defendant.



                                            INTRODUCTION

          There are currently two pending criminal actions against Defendant Nathaniel Myers, each

involving a distinct drug conspiracy. 1 Defendant has entered pleas of guilty in both cases, and

sentencing is scheduled for June 18, 2020. Currently before the Court are Defendant’s motions

for presentence release. See 15-CR-98, ECF No. 646; 18-CR-193, ECF No. 76. The government

opposes the motions. For the following reasons, Defendant’s motions are DENIED.




1
    The case numbers are 15-CR-98 and 18-CR-193.


                                                     1
      Case 1:15-cr-00098-FPG-HKS Document 653 Filed 05/20/20 Page 2 of 5




                                       BACKGROUND

       On May 3, 2018, Defendant pleaded guilty to one count of drug conspiracy involving

cocaine base, pursuant to 21 U.S.C. § 846. 15-CR-98, ECF Nos. 357, 359. Based on the drug

quantity to which he admitted, Defendant faces a mandatory minimum of ten years imprisonment.

See 15-CR-98, ECF No. 359 at 1; 21 U.S.C. §§ 841(b)(1)(A)(iii), 846. Before his plea, Defendant

had been released with conditions, 15-CR-98, ECF No. 284, and the Court granted continued

release after the plea hearing. 15-CR-98, ECF No. 357.

       As Defendant would later admit, in August 2018, while still on release, he engaged in a

second drug conspiracy involving butryl fentanyl. 18-CR-193, ECF No. 56 at 3. The government

thereafter brought new charges against Defendant. Magistrate Judge Roemer ordered Defendant

detained pending trial. 18-CR-193, ECF No. 8. He found that Defendant presented a risk of danger

to the community and was a flight risk. Id. at 2. Magistrate Judge Roemer noted that the weight

of the evidence against Defendant was strong; he was subject to a lengthy period of incarceration

if convicted; he committed the offense while released pending sentencing in his other case; and he

admitted to being the leader of a drug gang. Id. at 2-3. On December 12, 2019, he pleaded guilty

to one count of drug conspiracy in his second case. 18-CR-193, ECF Nos. 56, 57.

                                         DISCUSSION

       In light of the ongoing COVID-19 Pandemic, Defendant requests that he be released

pending sentencing. The Court concludes that Defendant does not meet the requirements for

release.

       18 U.S.C. § 3143 governs release pending sentencing. As is relevant here, § 3143(a)(2)

mandates that a defendant be detained if he is found guilty of a drug offense “for which [the]




                                                2
         Case 1:15-cr-00098-FPG-HKS Document 653 Filed 05/20/20 Page 3 of 5




maximum term of imprisonment [is] ten years or more.” 2 18 U.S.C. § 3142(f)(1)(C); see id.

§ 3143(a)(2). Both of Defendant’s offenses meet that criterion.

           To circumvent this bar, Defendant relies on § 3145(c), which provides an exception to

mandatory detention: “A person . . . who meets the conditions of release set forth in section

3143(a)(1) . . . may be ordered released, under appropriate conditions, by the judicial officer, if it

is clearly shown that there are exceptional reasons why such person’s detention would not be

appropriate.” 18 U.S.C. § 3145(c). Under § 3143(a)(1), a “defendant must show, by clear and

convincing evidence, that [he] is not likely to flee or pose a danger to the safety of any other person

or the community if released under appropriate conditions imposed by the Court.” United States

v. McDuffie, No. 19-CR-212, 2020 WL 1659879, at *2 (S.D.N.Y. Apr. 3, 2020) (internal quotation

marks, brackets, and citations omitted).

           In other words, a defendant may obtain release under § 3145(c) if there is “(1) clear and

convincing evidence that he is not a flight risk or a danger to others and (2) an exceptional reason

why his detention is inappropriate.” Id.

           In this case, Defendant cannot satisfy the first requirement. It is undisputed that Defendant

was involved in a second drug conspiracy while released pending sentencing on his first drug

conspiracy. See 18-CR-193, ECF No. 56 at 3. In doing so, he violated his conditions of release.

See id.; see also 15-CR-98, ECF No. 284 at 1. The second drug conspiracy involved the

distribution of butryl fentanyl, which, as Judge Roemer noted, is a “deadly drug.” 18-CR-193,

ECF No. 8 at 3. And Defendant has admitted to being the leader of a drug gang. 15-CR-98, ECF

No. 359 at 3. These facts—all of which are undisputed—weigh heavily against any argument that

Defendant is not a danger to the community. See, e.g., United States v. Jones, No. 19-CR-125,



2
    Section 3143(a)(2) identifies two exceptions to mandatory detention, neither of which apply here.


                                                           3
      Case 1:15-cr-00098-FPG-HKS Document 653 Filed 05/20/20 Page 4 of 5




2020 WL 1934997, at *3 (S.D.N.Y. Apr. 22, 2020) (in assessing risk of danger, finding relevant

the fact that defendant “committed the [charged] offense while on parole supervision”); cf. United

States v. Abuhamra, 389 F.3d 309, 326 (2d Cir. 2004) (“[T]he fact that a person has been found

. . . to have committed a criminal act certainly indicates dangerousness.”).

       Defendant responds that “he is not a genuine risk to commit more of the kinds of crimes

he has engaged in before” because “his crimes have depended on him being at large outside his

house and in the community.” 18-CR-193, ECF No. 76 at 7. The travel and movement restrictions

in place due to the pandemic “would make it [] much more difficult for any attempted similar

activities to succeed.” Id. In addition, Defendant argues that home confinement with electronic

monitoring would be sufficient to alleviate any risk. See id.

       The Court is not persuaded. The pandemic restrictions do not prevent movement outside

one’s home and, regardless, they largely depend on personal compliance rather than active

enforcement. Similarly, while electronic monitoring and the like can provide some measure of

oversight to ensure that a defendant complies with release conditions, it is well established that

“home detention and electronic monitoring may be insufficient to protect the community against

dangerous individuals.” United States v. Cantarella, No. CR02-0307, 2002 WL 31946862, at *3

(E.D.N.Y. Nov. 26, 2002) (collecting cases). This is because “[h]ome detention and electronic

monitoring at best elaborately replicate a detention facility without the confidence of security such

a facility instills. If the government does not provide staff to monitor compliance extensively,

protection of the community would be left largely to the word of [the defendant] that [he] will

obey the conditions.” United States v. Millan, 4 F.3d 1038, 1049 (2d Cir. 1993) (internal quotation

marks and citations omitted).




                                                 4
      Case 1:15-cr-00098-FPG-HKS Document 653 Filed 05/20/20 Page 5 of 5




       In this case, Defendant has already proven himself unable to desist from criminal activity

or abide by conditions of release. Thus, the Court remains unconvinced that the current stay-at-

home order or his proposed release conditions would reduce the risk that he poses to others.

       In sum, the Court cannot conclude, by clear and convincing evidence, that Defendant does

not pose a risk of danger to the community. 18 U.S.C. § 3143(a)(1). Because that requirement is

not satisfied, Defendant cannot obtain release pending sentencing under the § 3145(c) exception.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s Motions for Release Pending Sentencing (15-CR-

98, ECF No. 646; 18-CR-193, ECF No. 76) are DENIED.

       IT IS SO ORDERED.

Dated: May 20, 2020
       Rochester, New York
                                                    ______________________________________
                                                    HON. FRANK P. GERACI, JR.
                                                    Chief Judge
                                                    United States District Court




                                                5
